Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claims 1-12 and 15-18 in the reply filed on 10/11/21 is acknowledged.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroisandt (US Pub. No. 2002/0029668).
	Regarding claim 1, Kroisandt discloses  peeling apparatus for at least partially removing an external circumferential surface of an at least approximately cylindrical 
at least one external bearing arranged along a respective external axis at each of the free ends which abuts the cylindrical body when that body is positioned concentrically in relation to the center of the incircle (figure 2); at least one central bearing that is on or attached to the base body, spaced apart from the free ends and positioned on a central axis; and a blade holder on or attached to the base body into which a blade (14) is insertable so that the blade extends beyond the incircle defined by the internal face, the blade thereby, at least at times, being in contact with or removing the external circumferential surface of an inserted cylindrical body (figures 1 and 2).
Regarding claim 2, Kroisandt discloses  wherein the central axis and/or one or both of the external axes are pivotably mounted tangentially around a predetermined angle in relation to the incircle (figure 1 and paragraph 8).
Regarding claim 3, Kroisandt discloses  wherein the free ends of the base body are configured such that the base body encloses the cylindrical body or the incircle over an angle of more than 180 degrees (figure 1).
Regarding claim 4, Kroisandt discloses  wherein wherein the external bearings are formed by least one external roller that is rotatably mounted on the external axis (figures 1 and 2).
Regarding claim 3, Kroisandt discloses  wherein

Regarding claim 7, see figure 2.
Regarding claim 8, see figure 1.
Regarding claim 12, Kroisandt discloses wherein the central axis and/or one or both of the external axes are movable between a pivoted position corresponding to
advancing the peeling apparatus and an unpivoted position corresponding to retracting the peeling apparatus (via pivot axis 8/8A of arms 6).
Regarding claim 18, Kroisandt discloses wherein the blade insertable into the blade holder is impinged radially in relation to the incircle by the spring (paragraph 17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroisandt (US Pub. No. 2002/0029668).

Regarding claims 5, 9 and 10, Kroisandt discloses the claimed invention except for the bearings/roller being a pair.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the number of bearings/rollers for the purpose of increasing stability and reducing noise during machining, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of bearings/rollers for the purpose of increasing stability and reducing noise during machining. Regarding claims 11 and 17, Examiner takes Official Notice that it is old and well known in the machining art to utilize different types/shaped rollers depending on the type of material being machined as well as it is old and well known to utilize rubber lined rollers (i.e. using elastically resilient material) to reduce vibration during machining.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        1/15/21